NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted June 28, 2019*
                                 Decided June 28, 2019

                                          Before

                           JOEL M. FLAUM, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 18‐3026

CARLETON B. SYPH, II,                              Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
      v.
                                                   No. 13 C 4821
EDWARD A. ARCE, et al.,
    Defendants‐Appellees.                          Matthew F. Kennelly,
                                                   Judge.


                                       ORDER

        Carleton Syph appeals the dismissal of his suit against his ex‐wife’s attorney and
two lllinois judges, who all, he believes, improperly opposed his attempts in state‐court
litigation to modify his child‐support obligations. Because the district court correctly
dismissed his case for lack of subject‐matter jurisdiction, we affirm.




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3026                                                                          Page 2

        In state court, Syph and his ex‐wife litigated over his child‐support obligations.
After deciding that the ex‐wife need not produce her tax returns, an Illinois judge
denied Syph’s petition to modify those obligations. Syph unsuccessfully moved to
reconsider that denial; afterwards, he petitioned to replace that judge, but another state‐
court judge denied that petition. Next, Syph’s ex‐wife’s attorney moved for injunctive
relief. The lawyer sought to prevent Syph from using any financial data that he had
obtained in court from her. The judge granted the motion at a hearing that Syph did not
attend. After that hearing, Syph alleges, the ex‐wife’s lawyer fraudulently drafted, and
the judge signed, an order at odds with the hearing transcript, which reflects that the
judge had granted only a temporary restraining order.

       Rather than seek relief on appeal in state court, he turned to federal court under
42 U.S.C. § 1983. He alleges that the two judges (the presiding judge and the judge who
denied his petition for another judge) violated his right to due process by misapplying
local rules to relieve his ex‐wife of producing her tax returns. And, he alleges, the ex‐
wife’s attorney committed fraud. Syph sought to enjoin the state‐court judges from
enforcing their existing orders and entering further orders. The district judge sua sponte
ordered Syph to show cause for why his case should not be dismissed for lack of
jurisdiction under the Rooker‐Feldman doctrine, see District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), or for
abstention under Younger v. Harris, 401 U.S. 37, 43 (1971). After Syph responded, the
judge dismissed the case on both grounds. The judge reasoned that Syph’s claims were
barred by Rooker‐Feldman because he was challenging state‐court orders, which are
appealable only in the state‐court system. And Younger abstention precluded the court
from intervening in pending divorce proceedings.

        On appeal, Syph argues that the Rooker‐Feldman doctrine does not apply. He says
that he does not seek to alter a judgment issued by “the highest court of a state”; rather,
he seeks relief from interlocutory rulings that denied him a fair hearing and misapplied
local rules. However, the district court did not err. Under Rooker‐Feldman, federal
district courts lack jurisdiction over suits “brought by state‐court losers complaining of
injuries caused by state‐court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments.” Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see Sykes v. Cook Cty.
Circuit Court Prob. Div., 837 F.3d 736, 741–42 (7th Cir. 2016). The doctrine is not limited
to decisions of a state’s highest court—it applies to all state‐court judgments preceding
the federal suit. Harold v. Steel, 773 F.3d 884, 885–86 (7th Cir. 2014). And the doctrine has
no “procedural exception”—it applies both to challenges to “final” decisions and to “the
No. 18‐3026                                                                           Page 3

procedures that state courts use to reach decisions or the evidence” considered. Id. at
887. Orders denying petitions to modify child support are “final.” In re Marriage of Fink,
656 N.E.2d 1131, 1133 (Ill. App. Ct. 1995). Syph thus cannot sidestep Rooker‐Feldman by
arguing that the state court denied him due process by failing to follow local rules that
would have allowed him to see his ex‐wife’s tax returns. He incurred no injury until the
state court acted upon this alleged failure by denying, in its final ruling, his petition to
alter his child‐support obligations. See Harold, 773 F.3d at 886–87.

        Moreover, even if the denial of Syph’s petition was not final, we must affirm for
another reason: the domestic‐relations exception to federal jurisdiction blocks federal
adjudication of cases involving “divorce, alimony, and child custody decrees.” Marshall
v. Marshall, 547 U.S. 293, 307–08 (2006). Ordinarily, this exception applies to assertions
of jurisdiction based on diversity of citizenship, but it also applies to assertions of
federal‐question jurisdiction. See Ankenbrandt v. Richards, 504 U.S. 689, 700–02 (1992);
Jones v. Brennan, 465 F.3d 304, 307 (7th Cir. 2006). “[S]tate courts are assumed to have
developed a core proficiency in probate and domestic relations matters,” Sykes, 837 F.3d
at 741, and they can decide federal questions at the same time. See Jones, 465 F.3d at 307.
Syph’s suit, which raises federal‐ and state‐law challenges to his child‐support
obligations, falls squarely within the domestic‐relations exception. Such obligations are
part of the typical divorce decree, which the “federal courts are not well suited” to
supervise. Lloyd v. Loeffler, 694 F.2d 489, 492 (7th Cir. 1982) (“[I]f there are children [the
decree] will provide for custody, visitation rights, and child support payments as
well.”); see also Bennett v. Bennett, 682 F.2d 1039, 1042 (D.C. Cir. 1982) (“[A] federal court
will not take jurisdiction over a case if that would require it to … determine alimony or
support obligations … .”).

        Two final matters. First, Syph contends that the district court should have
entered a default judgment in his favor because the defendants failed to respond to his
complaint. See FED. R. CIV. P. 55(a). But the district court could not enter a default
judgment when it lacked jurisdiction over the case. Swaim v. Moltan Co., 73 F.3d 711, 716
(7th Cir. 1996). Second, because both Rooker‐Feldman and the domestic‐relations
exception deprived the district court of jurisdiction over Syph’s action, we need not
address whether Younger abstention applied.

                                                                                 AFFIRMED